Citation Nr: 1452999	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a low back disability that he contends is related to symptoms for which he was treated during service.  The Veteran's service treatment records include multiple treatments for low back pain in February 1961, May 1961, and June 1961.  The Veteran has reported a continuity of low back symptomatology since service.  He has stated that these symptoms became more severe in the 1980s, and the record reflects that the Veteran has undergone multiple back surgeries.  The prior remand requested that the VA examiner review the claims file and opine as to the likely etiology of any current low back disability.  The examiner was expressly directed that "[t]he Veteran's statement regarding continuous symptoms involving the lumbar spine should be considered credible."  

The Board notes, however, that the resulting August 2012 VA examination report does not discuss the Veteran's lay reports of continuity of symptomatology.  Because a medical expert's consideration of the Veteran's competent and credible lay reports of back pain since service is crucial to resolution of this claim, the Board finds it necessary to remand this claim for another examination and opinion.  

While this case is on remand, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, and associate these records with the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo an examination by a qualified examiner to determine the nature and etiology of any current low back disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  
	
For each low back disability diagnosed, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred during or as a result of his military service, or is otherwise related to service.  In providing this opinion, the examiner should discuss the Veteran's service treatment records showing treatment for a low back disability during service.  The examiner should also treat the Veteran's lay reports of continuity of symptomatology since service as credible.

A complete rationale for any opinion is required.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



